UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
GOVERNMENT EMPLOYEES INSURANCE
COMPANY, GEICO INDEMNITY COMPANY,
GEICO GENERAL INSURANCE COMPANY,
                                        MEMORANDUM & ORDER
      Plaintiffs,
                                        19-CV-04414(KAM)(RLM)
            -against-

WELLMART RX, INC., SIMON DAVYDOV,
RUSLAN NEKTALOV A/K/A RUSS NEKTA,
MICHAEL JOCOBI, M.D., JOANNE MAGRO,
M.D., CONRAD CEAN, M.D., DENNY
RODRIGUEZ, M.D., ANDREW PATRICK,
M.D., RAFAEL DELACRUZ-GOMEZ, M.D.,
RADHA GARA, M.D., VIVIANE ETIENNE,
M.D., MIHAELA DAJDEA, P.A., CLAUDIA
GERIS, P.A., CARLINE BOUBERT, P.A.,
AND JOHN DOES NOS. “1” THROUGH “5,”

       Defendants.
----------------------------------X
MATSUMOTO, United States District Judge:

          Plaintiffs, Government Employees Insurance Company,

GEICO Indemnity Company, GEICO General Insurance Company, and

GEICO Casualty Co. (together, “plaintiffs” or “GEICO”),

commenced this litigation against defendants on July 31, 2019.

(ECF No. 1, Compl.)   The instant motion seeks two forms of

relief.   First, GEICO seeks to stay all collection arbitrations

arising under New York’s No-Fault Insurance law, and pending

before the American Arbitration Association (“AAA”), between

defendant Wellmart RX, Inc. (“Wellmart”) and GEICO, until

resolution of the instant federal action.   (ECF No. 68-2,

Memorandum of Law in Support of Plaintiffs’ Motion (“Mot.”), 1.)
Second, GEICO moves to enjoin Wellmart, along with its record

owners, Ruslan Nektalov and Simon Davydov (collectively, the

“Pharmacy Defendants”), from commencing any new No-Fault

collection arbitrations or civil collection lawsuits against

GEICO on behalf of Wellmart, until this action is resolved.

(Id.)

           For the reasons stated below, plaintiffs’ motion is

granted.

                            BACKGROUND

I.   New York’s No-Fault Insurance Laws

           New York enacted the Comprehensive Automobile

Insurance Reparations Act, New York Insurance Law (“N.Y. Ins.

Law”) §§ 5101–5109, for the purpose of “ensur[ing] prompt

compensation for losses incurred by accident victims without

regard to fault or negligence, to reduce the burden on the

courts[,] and to provide substantial premium savings to New York

motorists.”   Med. Soc'y of State of N.Y. v. Serio, 800 N.E.2d

728, 731 (N.Y. 2003) (citing Governor’s Mem. approving L. 1973,

ch. 13, 1973 McKinney’s Session Laws of N.Y., at 2335).     No-

Fault insurers, like GEICO, may reimburse patients up to $50,000

without proof of the other driver’s fault; reimbursements may

include necessary expenses incurred for medical or other

professional health services.   See N.Y. Ins. Law §§ 5102(a)(1),


                                 2
(b).   Insurers are required to verify a claim, and then pay or

deny the claim within 30 days.   See N.Y. Ins. Law § 5106(a);

N.Y. Comp. Codes R. & Regs. (“NYCRR”) tit. 11 §§ 65–3.8(a), (c).

Under New York law, an insured may assign his or her benefits

“directly to providers of health care services.” 11 NYCRR § 65-

3.11(a).   The regulations specify the criteria needed for a

health care provider to receive direct payment from the insurer.

See 11 NYCRR § 65-3.11(b).

           Section 5106 of the New York Insurance Law creates a

“[f]air claims settlement” procedure for all No-Fault claims.

No-Fault benefits are deemed overdue if they are not paid or

denied within 30 calendar days after proof of claim is

submitted.   See N.Y. Ins. L. § 5106(a); 11 NYCRR § 65-3.8(c).

If an insurer fails to comply with this timeframe, it will be

precluded from asserting many (but not all) defenses to

coverage, including most fraud-based defenses.   See Fair Price

Med. Supply Corp. v. Travelers Indem. Co., 10 N.Y.3d 556 (N.Y.

2008); Cent. Gen. Hosp. v. Chubb Grp. of Ins. Cos., 90 N.Y.2d

195, 199, 659 N.Y.S.2d 246 (N.Y. 1997).   A claimant may bring an

action in state court to recover overdue No-Fault benefits, and

in any such action the claimant need only show that the

prescribed statutory billing forms were mailed and received and

that the benefits are overdue.   See Viviane Etienne Med. Care,

P.C. v. Country-Wide Ins. Co., 25 N.Y.3d 498, 506 (N.Y. 2015).


                                 3
In addition, insurers are required to include a clause in their

policies allowing the claimant to seek arbitration of their

claims for No-Fault benefits.     See N.Y. Ins. L. § 5106(b); 11

NYCRR § 65-1.1(a), (d).

            New York’s No-Fault Insurance law establishes the

procedures for arbitration of disputed claims.     See 11 NYCRR §

65–4.5.    By statute, the New York Department of Financial

Services Superintendent has designated AAA as the body

responsible for administration of the No-Fault arbitration

process.    Id. § 65-4.2(a)(2).   Insurers generally bear the costs

associated with the arbitration process in direct proportion to

the frequency with which they are named as respondents.       Id. §

65-4.2(c)(1).   The Second Circuit has commented that the

“arbitration process for No-Fault coverage is an expedited,

simplified affair meant to work as quickly and efficiently as

possible.   Discovery is limited or non-existent.    Complex fraud

and RICO claims, maturing years after the initial claimants were

fully reimbursed, cannot be shoehorned into this system.”

Allstate Ins. Co. v. Mun, 751 F.3d 94, 99 (2d Cir. 2014) (citing

11 NYCRR § 65-4.5)).

            An insurer who pays No-Fault benefits and subsequently

discovers fraud may bring an action for damages.     See State Farm

Mut. Auto. Ins. Co. v. James M. Liguori, M.D., P.C., 589 F.



                                  4
Supp. 2d 221, 229-235 (E.D.N.Y. 2008); State Farm Mut. Auto.

Ins. Co. v. CPT Med. Servs., P.C., 2008 WL 4146190, at *6-7

(E.D.N.Y. Sept. 5, 2008).    The insurer may also bring an action

for a declaratory judgment that it is not liable for any unpaid

claims where the provider has committed fraud or breached

applicable No-Fault regulations.      See 28 U.S.C. § 2201; Gov’t

Emps. Ins. Co. v. Jacques, 2017 WL 9487191, at *9-*11 (E.D.N.Y.

Feb. 13, 2017), report and recommendation adopted, 2017 WL

1214460 (E.D.N.Y. Mar. 31, 2017); State Farm Mut. Auto. Ins. Co.

v. Cohan, 2009 WL 10449036, at *4 (E.D.N.Y. Dec. 30, 2009),

report and recommendation adopted, 2010 WL 890975 (E.D.N.Y. Mar.

8, 2010).   However, if an insurer is precluded from asserting a

defense to coverage (such as provider fraud) due to its

noncompliance with the 30-day rule, it will also be precluded

from obtaining a declaratory judgment on those same grounds.

See Allstate Ins. Co. v. Williams, 2015 WL 5560543, at *7

(E.D.N.Y. Aug. 28, 2015), report and recommendation

adopted, 2015 WL 5560546 (E.D.N.Y. 2015); Gov’t Emps. Ins. Co.

v. AMD Chiropractic, P.C., 2013 WL 5131057, at *8 (E.D.N.Y.

Sept. 12, 2013).

II.   GEICO’s Allegations

            GEICO alleges that, since 2015, the Pharmacy

Defendants have submitted more $7.3 million in fraudulent



                                  5
billing to GEICO for medically unnecessary pharmaceutical

products as part of a scheme designed to exploit New York’s No-

Fault Insurance law.      (Compl. ¶ 2.)     The scheme allegedly

operated as follows.      The Pharmacy Defendants entered into

illegal, collusive agreements with various prescribing

healthcare providers, including eight New York-licensed

physicians and three physician assistants (collectively,

“Prescribing Defendants”).       (Id.)    In exchange for kickbacks,

the Prescribing Defendants generated boilerplate and medically

unnecessary prescriptions for “pain-relieving” pharmaceuticals

using template prescription forms supplied by the Pharmacy

Defendants.    (Id. ¶ 1.)     The prescriptions were dispensed to

individuals involved in automobile accidents and eligible for

No-Fault coverage under GEICO insurance policies.            (Id.)   The

Prescribing Defendants would also produce generic, pre-printed

examination reports to justify the continued dispensation of

excessive/unnecessary pharmaceutical products to patients.              (Id.

¶ 70.)   As part of the scheme, Wellmart also mass-produced and

dispensed topical compound pain creams (“Fraudulent Compounded

Pain Creams”), in pre-set formulations that were neither FDA-

approved nor tailored to the individual needs of patients, and

thus, violative of federal and state regulations.            (Id. ¶ 4.)1



1     Compounding is a “long-recognized practice” that serves certain
patients who might be allergic to ingredients in approved drugs or incapable


                                      6
             GEICO’s complaint seeks a declaration by the court,

 pursuant to 28 U.S.C. §§ 2201, 2202, that GEICO is not legally

 obligated to reimburse Wellmart for over $5,700,100 in pending

 No-Fault claims that defendants either submitted or caused to be

 submitted through Wellmart.       (Compl. ¶ 6.)     GEICO also seeks

 recovery of approximately $1,190,700 in fraudulent bills paid to

 Wellmart, and asserts causes of action under the Racketeering

 Influenced and Corrupt Organizations Act (“RICO”), conspiracy to

 violate RICO, common law fraud, aiding and abetting fraud, and

 unjust enrichment.      (Id. ¶¶ 215-62.)

III.   Collection Proceedings

             According to a declaration submitted by GEICO Claims

 Manager Robert Weir, Wellmart is currently prosecuting more than

 1,500 collection arbitrations against GEICO before AAA.             (ECF

 No. 68-4, Declaration of Robert Weir (“Weir Decl.”), ¶ 5.)              In

 addition, Wellmart is prosecuting 45 civil court suits in New




 of tolerating conventional forms of dosage (e.g., tablets). Allergan USA,
 Inc. v. Imprimis Pharm., Inc., No. 817CV01551DOCJDE, 2019 WL 4545960, at *4
 (C.D. Cal. Mar. 27, 2019). “However, because compounded drugs are not FDA
 approved and do not undergo premarket review by FDA for safety,
 effectiveness, and quality, they also present a greater risk to patients than
 FDA-approved drugs.” Id. (record citation omitted). Accordingly, both
 federal and state governments regulate the manufacture and sale of compound
 drugs. On the federal level, compound drugs are subject to FDA premarket
 approval requirements except where, among other things, the drug in question
 was “compounded for an identified individual patient.” 21 U.S.C. § 353a(a).
 New York State imposes professional misconduct penalties on physicians who
 enter into an agreement with a pharmacy for prescribing compound drugs, and
 imposes criminal penalties on individuals who enter into agreements with
 physicians for compounding prescriptions. N.Y. Educ. Law §§ 6530(8), 6811.


                                       7
York City Civil Court, Kings County.     (Id.)   These arbitrations

and civil suits seek to collect on charges that are the subject

of GEICO’s declaratory judgment claim before this court.     (Id.)

Notably, Wellmart commenced almost 1,200 of the pending 1,500

collection arbitrations after the commencement of this suit,

including 644 arbitrations in November 2019 alone.     (Id. ¶ 6.)

In all, the arbitrations seek to recover more than $4,144,000 in

No-Fault claims, and Wellmart’s civil court lawsuits seek more

than $112,000 in claims against GEICO.    (Id. ¶¶ 6, 7.)

          In support of plaintiffs’ requested relief, Weir

asserts the procedures and practices in No-Fault arbitration

proceedings impose critical handicaps on insurers like GEICO.

Insurers generally are not permitted to seek or obtain pre-

hearing discovery beyond the discrete bill and claim at issue,

which, for practical purposes, obviates an insurer’s ability to

demonstrate a pattern of medically unnecessary treatment or

fraudulent billing practices across multiple patients and

claims.   (Id. ¶ 15.)   During the pendency of this case, the

Pharmacy Defendants have continued to pursue collection of

individual bills through arbitration and state court

proceedings.   (Mot. 9.)   GEICO avers that defendants are well

aware that the statutorily expedited No-Fault arbitration

procedures and civil court proceedings cannot accommodate the

time or resources needed for GEICO to demonstrate the complex


                                 8
fraudulent scheme that generates each individual bill, and are

therefore trying to litigate Wellmart’s individual bills on a

piecemeal basis.   (Id.)

IV.   Dissipation of Wellmart’s Assets

            In their pre-motion letter, the Pharmacy Defendants

represented that Wellmart had recently sold its assets and

terminated its business operations “more than three months

before the filing of the [instant] lawsuit.”      (ECF No. 66,

Defs.’ Pre-Mot. Ltr., p.3.)      The Pharmacy Defendants, however,

have not identified the buyer of Wellmart’s assets.      Further,

GEICO claims that, according to bank records obtained through a

non-party subpoena, Wellmart has transferred over $1.2 million

out of its bank account in the 12-month period from June 2018 to

May 2019.    (ECF No. 68-3, Declaration of Michael A. Sirignano

(“Sirignano Decl.”) ¶ 20.)    These withdrawals have taken the

form of myriad small MoneyGram transfers, usually for less than

$10,000 each.    (Id; Mot. 7.)    GEICO’s claims are substantiated

by Wellmart’s bank statements, which are appended as an exhibit

to the motion.   (ECF No. 68-12, Wellmart Bank Statements.)      The

court will discuss Wellmart’s financial records below in

connection with the irreparable harm prong of plaintiffs’

motion.




                                    9
                          LEGAL STANDARD

           GEICO moves to stay and enjoin defendants’ No-Fault

collection proceedings.   GEICO’s dual requests are considered in

tandem as a motion to stay and a motion for a preliminary

injunction to prevent additional actions from being filed.

Courts look to the preliminary injunction standard under such

circumstances.   See Gov't Emps. Ins. Co. v. Cean, No.

19CV2363PKCSMG, 2019 WL 6253804, at *4 (E.D.N.Y. Nov. 22, 2019)

(citing Allstate Ins. Co. v. Elzanaty, 929 F. Supp. 2d 199, 217

(E.D.N.Y. 2013)); see also Moore v. Consol. Edison Co. of N.Y.,

409 F.3d 506, 510 (2d Cir. 2005).    “In order to justify a

preliminary injunction, a movant must demonstrate (1)

irreparable harm absent injunctive relief; and (2) ‘either a

likelihood of success on the merits, or a serious question going

to the merits to make them a fair ground for trial, with a

balance of hardships tipping decidedly in the plaintiff's

favor.’”   Metro. Taxicab Bd. of Trade v. City of New York, 615

F.3d 152, 156 (2d Cir. 2010) (quoting Almontaser v. New York

City Dept. of Educ., 519 F.3d 505, 508 (2d Cir. 2008)).       “The

showing of irreparable harm is [p]erhaps the single most

important prerequisite for the issuance of a preliminary

injunction, and the moving party must show that injury is likely



                                10
before the other requirements for an injunction will be

considered.”   Elzanaty, 929 F. Supp. 2d at 221 (quoting

Kamerling v. Massanari, 295 F.3d 206, 214 (2d Cir. 2002)).

         A. Irreparable Harm

           “To establish irreparable harm, a party seeking

preliminary injunctive relief must show that ‘there is a

continuing harm which cannot be adequately redressed by final

relief on the merits’ and for which ‘money damages cannot

provide adequate compensation.’”        Kamerling, 295 F.3d at 214

(quoting New York Pathological & X-Ray Labs., Inc. v. INS, 523

F.2d 79, 81 (2d Cir. 1975)).      The crux of GEICO’s argument is,

absent a stay, the collection proceedings will not merely drain

GEICO of time and resources, but will also invite inconsistent

judicial outcomes.   (Mot. 11.)    GEICO further contends that,

given Wellmart’s transfer of funds, money damages are unlikely

to provide adequate compensation.       (Id. 3.)

           GEICO’s position is supported by ample authority.         In

Elzanaty, as here, insurers sought a declaratory judgment that

defendants were not entitled to collect on pending No-Fault

bills.   929 F. Supp. 2d at 204-05.       Judge Splatt’s decision to

enjoin defendants’ No-Fault collection arbitrations pending

disposition of the insurers’ declaratory judgment claims, see

id. at 211-13, 217-22, was based on the:



                                   11
         concern here with wasting time and resources in an
         arbitration with awards that might eventually be, at
         best, inconsistent with this Court's ruling, and at
         worst, essentially ineffective. The Court need not
         address now the precise effect of an inconsistent
         declaratory judgment from this Court on certain
         arbitration awards. It is sufficient to recognize the
         large realm of potential problems this may cause on
         the validity of those awards, especially in light of
         their multitude and internal inconsistency with each
         other. Thus, the Court agrees that allowing a large
         number of proceedings to be heard by a mix of
         arbitrators, each of whom will likely come to their
         own independent and potentially contradictory
         conclusions, will result in harm to Allstate from
         which it cannot recover.
Id. at 222.

         Judge Glasser came to a similar conclusion in Gov't

Emps. Ins. Co. v. Mayzenberg, granting GEICO’s motion to stay

all pending and future No-Fault collection arbitrations brought

by defendant-healthcare providers, because:

         While it is true that mere litigation expense, even
         substantial and unrecoupable cost, does not constitute
         irreparable injury, money, time, and resources spent
         arbitrating these claims are not the only potential
         injuries here. The concern is that allowing over 180
         arbitrations to be heard by a mix of arbitrators, each
         of whom will likely come to their own independent and
         contradictory conclusions that may be rendered
         ineffective by this Court, will result in harm to
         GEICO from which it cannot recover.

No. 17-CV-2802, 2018 WL 6031156, at *5 (E.D.N.Y. Nov. 16, 2018)

(citations, brackets, and internal quotation marks omitted).

         The conclusions and reasoning in Mayzenberg and

Elzanaty have been reiterated time and again in this Circuit.

See, e.g., Cean, 2019 WL 6253804, at *5 (“GEICO argues that


                               12
wasting time and resources in arbitrations with awards that

might eventually be, at best, inconsistent with judicial rulings

and, at worst, essentially ineffective, constitutes irreparable

harm. The Court agrees.”) (citations and internal quotation

marks omitted); Gov't Emps. Ins. Co. v. Strut, No. 19-CV-728V,

2019 WL 6338023, at *8 (W.D.N.Y Nov. 26, 2019) (“The net result

of all of these circumstances is that, without an injunction

that stays additional arbitration proceedings, GEICO will have

to make payments on claims with serious questions about

consistency; will have to arbitrate many times on claims that it

tries to resist; and will face the prospect of inconsistent

judgments between arbitration proceedings and from this case.

Judicial economy tips the balance of those equities decidedly in

GEICO’s favor, to avoid irreparable harm.”); State Farm Mut.

Auto. Ins. Co. v. Parisien, 352 F. Supp. 3d 215, 233 (E.D.N.Y.

2018) (“Courts have readily held that irreparable harm occurs

where, as here, an insurer is required to waste time defending

numerous no-fault actions when those same proceedings could be

resolved globally in a single, pending declaratory judgment

action.”); Gov't Emps. Ins. Co. v. Strutsovskiy, No. 12-CV-330,

2017 WL 4837584, at *6 (W.D.N.Y. Oct. 26, 2017) (staying no-

fault arbitrations of unpaid insurance claims where GEICO argued

“wasting time and resources in arbitrations that might result in

awards inconsistent with future judicial rulings constitutes


                               13
irreparable harm sufficient to stay arbitration.”); and Liberty

Mut. Ins. Co. v. Excel Imaging, P.C., 879 F. Supp. 2d 243, 264

(E.D.N.Y. 2012) (“Permitting these individual claims to proceed

to arbitration while their claim for a declaratory judgment

remains pending in this court puts the plaintiffs at significant

risk of multiple judgments that may be inconsistent with the

ultimate decision in this case. In the interests of judicial

economy, arbitration of such unpaid claims is stayed pending a

decision in the present case.”).

         In response to this overwhelming adverse authority,

Wellmart cites “substantial precedent” against GEICO’s proposed

injunction.   (ECF No. 68-15, Defendant Wellmart’s Memorandum of

Law in Opposition (“Wellmart Opp.”) 13.)   Wellmart relies on

Allstate Ins. Co. v. Harvey Family Chiropractic, a summary order

issued by the Second Circuit which affirmed the denial of

Allstate’s request to stay No-Fault arbitrations and civil court

collection suits.   677 F. App’x 716 (2d Cir. 2017.)   Though

GEICO dismisses Harvey as a summary order without precedential

effect, (see ECF No. 68-35, Reply 3 n.2 (citing AHW Inv. P'ship

v. Citigroup Inc., 806 F.3d 695, fn. 5 (2d Cir. 2015)), Wellmart

insists that this court should apply Harvey’s reasoning that

“‘mere injuries . . . in terms of money, time and energy

necessarily expended’ absent a stay of ongoing state court and

arbitration proceedings ‘are not enough’ to establish


                                14
irreparable harm.”      Id. (quoting Jayaraj v. Scappini, 66 F.3d 36

(2d Cir. 1995)).2

           Regardless of Harvey’s precedential effect, as with

most summary orders, the decision does not “set out the factual

background of the case in enough detail to disclose whether its

facts are sufficiently similar to those of a subsequent

unrelated case to make [the] summary ruling applicable to the

new case.”    Jackler v. Byrne, 658 F.3d 225, 244 (2d Cir. 2011).

Harvey’s limited discussion of the underlying facts deprives the

court of the ability to meaningfully compare Harvey to the

present circumstances.      In addition, though Harvey states that

the loss of money, time, and energy may not constitute

irreparable harm, the Second Circuit said nothing of the risk of

inconsistent judgments, or of the risk that money damages would

not be available if plaintiff ultimately obtained a declaratory




2     In Jayaraj, on which Harvey relied, the plaintiff was a terminated
employee who commenced an action for damages and injunctive relief, and moved
for a preliminary injunction to reinstate his employment. 66 F.3d at 38.
The Second Circuit denied the injunction, reasoning that if plaintiff
prevailed on the merits, monetary damages would be adequate to compensate him
for the temporary absence from his job. See id. at 39-40. “Jayaraj thus
stands for the proposition that ‘the temporary loss of income, ultimately to
be recovered, does not usually constitute irreparable injury.’” Parisien,
352 F. Supp. 3d at 233 (quoting Sampson v. Murray, 415 U.S. 61, 90 (1974)).
That reasoning does not apply in this context, because even if GEICO prevails
on the merits in this case, it will go uncompensated for the time and expense
wasted in the arbitrations and state proceedings, and moreover, will be
prejudiced by the risk of inconsistent judgments, and the dissipation and
secreting of Wellmart’s assets.



                                     15
judgment, which are key factors underpinning GEICO’s arguments

here.

         Wellmart also cites Allstate Ins. Co. v. Avetisyan, in

which Judge DeArcy Hall denied Allstate’s motion for a

preliminary injunction to enjoin defendants from proceeding with

or filing new No-Fault collection actions.    No. 17CV04275LDHRML,

2018 WL 6344249, at *1 (E.D.N.Y. Oct. 30, 2018).      Judge DeArcy

Hall’s decision not to grant an injunction was principally based

on a distinction she drew between the line of cases cited by

GEICO, including Elzanaty, and the facts before her.      In those

cases that had granted injunctive relief to stay No-Fault

collection proceedings, the courts “relied, at least in part, on

the identity of issues between the actions before them and the

parallel proceedings to be enjoined.”    Id. at *4.   “Because of

the identity of issues in each of those cases,” Judge DeArcy

Hall explained, “failing to issue an injunction would have

created a real risk of inconsistent judgments.”    Id.    No such

risks existed in Avetisyan.   Allstate’s federal action was

“premised upon an alleged pattern comprising discrete claims of

fraudulent activity” by defendants, but the parallel No-Fault

collection actions failed to raise fraud.    Id.   Accordingly,

there was no danger of inconsistent determinations, and even if

there was, the harm could be remedied by future money damages in

the federal action.   Id.   Here, by contrast, GEICO is


                                 16
challenging the underlying No-Fault claims as fraudulent, but

also on the basis that Wellmart has billed for medically

unnecessary prescriptions.   (Compl. ¶ 1.)   Any finding by an

arbitration panel that Wellmart has submitted a valid claim

would necessarily entail a finding that the underlying

prescription was medically necessary, see N.Y. Ins. Law §§

5102(a)(1), (b), and thus conflict if a declaratory judgment

were entered in favor of GEICO.

         Wellmart further cites two decisions by then-District

Judge Bianco, denying applications to enjoin the filing and

prosecution of No-Fault arbitrations.   See Allstate Ins. Co. v.

E. Island Med. Care, P.C., 16 CV 2802 (JFB)(AKT) (June 5, 2017)

(ECF No. 106, at 23-24) (“I don’t believe that the issues that

the Plaintiffs are concerned about here that they’ve raised

demonstrate any irreparable harm or inconsistencies in

judgments, and I believe that they can be fully compensated by

monetary damages. So for those reasons, I don’t believe

Plaintiffs have met the irreparable harm requirement.”);

Allstate Ins. Co. v. Zelefsky, 13 CV 5830 (JFB)(AKT) (Apr. 2,

2014) (ECF No. 66, at 54) (“[T]he irreparable harm requirement

is not met in this case. We are dealing with money damages. All

the things that we’ve discussed that are in the complaint can

all be compensated through money damages.”).    As with Harvey,

Judge Bianco’s decisions were summary oral rulings.   The court


                                  17
is unable to discern the specific basis for Judge Bianco’s

conclusion that Allstate was not at risk of irreparable harm,

and thus, the Zelefsky and Eastern Island decisions do not color

this court’s analysis.   Moreover, unlike the cases before Judge

Bianco, plaintiffs in the instant action have presented evidence

that money damages are not likely to be sufficient, much less

available, if plaintiffs prevail.

         At bottom, there is one critical fact looming over the

proceedings here that is otherwise absent from the cases

championed by either party.   The record strongly suggests that

Wellmart is rendering itself judgment-proof to frustrate any

potential money judgment awarded to GEICO.    Wellmart’s record

owner, Ruslan Nektalov, acknowledges that Wellmart has ceased

operations and sold its assets in May 2019.   (ECF No. 68-16,

Declaration of Ruslan Nektalov (“Nektalov Decl.”) ¶ 4.)     But

neither Nektalov, Wellmart, nor Wellmart’s counsel states who

actually bought Wellmart’s assets, and much more importantly,

whether the purported buyer assumed Wellmart’s liabilities.

GEICO is therefore left in the dark about which party can

potentially satisfy any judgment awarded in plaintiffs’ favor.

         Of greater concern, however, is that Wellmart’s bank

statements strongly suggest the methodical depletion of assets

to frustrate a potential judgment.   According to Wellmart’s



                                18
financial records, between June 1, 2018 to May 31, 2019, more

than $1.2 million was withdrawn from Wellmart’s account.

(Wellmart Bank Statements.)       During that time, Wellmart’s

account balance dwindled from $31,191.24 to $4,361.08.             (Id.)

The typical withdrawal during this time was a MoneyGram transfer

for under $10,000.3     Nektalov’s explanation for these

transactions also smacks of implausibility.           According to him,

in order “[t]o better serve the community,” Wellmart, a

pharmacy, decided to enter an agreement with Moneygram Payment

Services whereby “patrons could wire money domestically and

internationally and pay bills as well.”          (Nektalov Decl. ¶ 6.)

“When a [Wellmart] patron wished to transfer money through

Moneygram,” Wellmart would execute the transfer and the funds

for the transfer “would then be debited from Wellmart’s checking

account . . . .”     (Id. ¶¶ 9-10.)

           Even crediting Nektalov’s explanation that Wellmart

sought to better serve its community, it strikes the court as

odd that Wellmart would debit these transactions against its own

funds.   Moreover, even if Wellmart was merely effectuating


3     This pattern may also indicate “structuring,” which is “a series of
cash transactions, each under the reporting ceiling of $10,000.00, at
different banks on the same or different days or at the same bank on
different days, for the purpose of moving a large aggregate of funds through
financial institutions while avoiding the currency reporting requirements.”
 United States v. All Funds Presently on Deposit or Attempted to be Deposited
in any Accounts Maintained at Am. Exp. Bank, 832 F. Supp. 542, 552 n.6
(E.D.N.Y. 1993).



                                     19
transfers on behalf of its patrons, and choosing to debit the

transactions from a Wellmart account in the process, Wellmart’s

statements do not show corresponding credits equal to the

amounts debited.   It is possible that these concerns can be

satisfactorily resolved in discovery, but at this stage, it may

be plausibly inferred that Wellmart has deliberately stripped

its account of funds, either intentionally or incidentally

frustrating GEICO’s ability to collect a judgment in the future.

If Wellmart is permitted to prosecute ongoing collection

proceedings, GEICO’s risk may not be limited to inconsistent

judgments, or the unnecessary expenditure of time and resources.

It is not at all speculative that any dollar awarded to Wellmart

in a AAA or state court collection proceeding may be permanently

unrecoverable, even if GEICO ultimately prevails in this case.

         Accordingly, the court finds GEICO has demonstrated

irreparable harm absent a stay.

       B. Serious Questions Going to the Merits

         For a preliminary injunction to issue, there must be

either “a likelihood of success on the merits,” or “sufficiently

serious questions going to the merits to make them a fair ground

for litigation and a balance of hardships tipping decidedly” in

the movant's favor.   Parisien, 352 F. Supp. 3d at 234 (E.D.N.Y.

2018) (citing Jackson Dairy, Inc. v. H. P. Hood & Sons, Inc.,



                                  20
596 F.2d 70, 72 (2d Cir. 1979)).          “Likelihood of success is not

the focus at the early stages of a case such as this, because

any likelihood of success inquiry would be premature. Instead,

the Court looks to whether there is a serious question going to

the merits to make them a fair ground for trial.”            Id. (quoting

Elzanaty, 929 F.Supp.2d at 217); see also Citigroup Glob. Mkts.,

Inc. v. VCG Special Opportunities Master Fund Ltd., 598 F.3d 30,

35 (2d Cir. 2010) (“The ‘serious questions’ standard permits a

district court to grant a preliminary injunction in situations

where it cannot determine with certainty that the moving party

is more likely than not to prevail on the merits of the

underlying claims, but where the costs outweigh the benefits of

not granting the injunction.        Because the moving party must not

only show that there are ‘serious questions’ going to the

merits, but must additionally establish that ‘the balance of

hardships tips decidedly’ in its favor, its overall burden is no

lighter than the one it bears under the ‘likelihood of success’

standard.”).4


4
      With regard to the applicable standard, Wellmart intimates that GEICO’s
burden on the merits is even higher than on a motion for summary judgment.
(Opp. 11.) Wellmart bases this proposition on Mazurek v. Armstrong, 520 U.S.
968, 972 (1997), a per curiam Supreme Court decision granting certiorari. As
a preliminary matter, it is axiomatic that the Supreme Court’s decision to
grant or not to grant certiorari in a case carries no precedential effect
whatsoever. See Maryland v. Baltimore Radio Show, 338 U.S. 912, 917-918
(1950) (opinion of Frankfurter, J., respecting denial of certiorari).
Regardless, courts merely construe Mazurek as requiring a showing of a
likelihood of success or serious questions going to the merits, the standard
usually applicable on motions for a preliminary injunction. E.g., 725 Eatery
Corp. v. City of New York, 408 F. Supp. 3d 424, 458 (S.D.N.Y. 2019).


                                     21
          Here, GEICO easily meets the threshold of showing a

serious question going to the merits.    Plaintiffs seek a

declaratory judgment that Wellmart has no right to receiving

payment for over $5.7 million in pending bills submitted to

GEICO because, inter alia, the billed-for services were

“medically unnecessary and/or were the product of predetermined

fraudulent protocols” untethered to actual and necessary patient

care.   (Compl. ¶ 226.)   GEICO’s 262-paragraph complaint

“detail[s] a complicated scheme of alleged fraudulent activity,”

Elzanaty, 929 F. Supp. 2d at 222, supported by specific examples

and exhibits.   Paragraph 199 of the complaint provides a

detailed narrative of 50 different instances, in which the

Pharmacy Defendants dispensed what appears to have been

excessive amounts of pharmaceutical products, including

Fraudulent Compounded Pain Creams, often without appropriate

documentation or reference to such products in medical reports.

(Compl. ¶ 199; see also id. ¶ 99.)    The complaint appends

extensive documentation to support GEICO’s claims of fraudulent

and medically unnecessary treatment, including:


          •   A list of nearly 15,000 allegedly fraudulent claims
              identified by GEICO as of the complaint’s filing
              date, (ECF No. 1-3, Compl., Ex. 1);

          •   Almost 70 pages of prescriptions issued by the
              Prescribing Defendants, which appear to use pre-
              printed “checklist-type” forms that list Wellmart’s
              name, address, and contact information, along with


                                 22
             the names of pain creams that GEICO asserts the
             Pharmacy Defendants have dispensed in violation of
             federal and state compounding regulations, (ECF No.
             1-4, Compl., Ex. 2; Compl. ¶ 81); and

         •   Prescriptions issued by the Prescribing Defendants
             using labels or rubber stamps, and which defendants
             submitted to GEICO in support of the allegedly
             fraudulent billing, (ECF No. 1-5, Compl., Ex. 3;
             Compl. ¶ 97.)

         Beyond the four corners of GEICO’s complaint, GEICO

furnished two declarations in support of its contentions that

Wellmart submitted claims to GEICO based on defendants’ routine

prescription of medically unnecessary pharmaceuticals.     The

first declarant, Barry Root, MD, is a New York-licensed doctor

specializing in patients with musculoskeletal injuries.     (ECF

No. 68-5, Declaration of Barry C. Root, MD (“Root Decl.”), ¶ 2.)

Dr. Root concluded, based on his review of patient records for

79 individuals insured by GEICO, each of whom received

pharmaceuticals dispensed by Wellmart and prescribed by the

Prescribing Defendants, that: the pharmaceutical products “were

prescribed and dispensed in protocol fashion with little or no

relationships to the patients’ clinical needs” and in a manner

that “reflect[ed] a substandard level of care” that deviated

from medical standards, “demonstrate[d] a gross indifference to

patient health and safety,” and was “designed to exploit the

patients[] for financial gain.”    (Id. ¶¶ 4, 5.)   The Root

Declaration further states that patients were prescribed



                                  23
excessive pharmaceutical products “based on unsubstantiated,

exaggerated diagnoses designed to give the illusion of more

complex injuries that require more extensive treatment[.]”     (Id.

¶ 9.)

           GEICO also submitted a declaration by Joanne Magro,

MD, a defendant in this case.   (See ECF No. 68-6, Declaration of

Joanne M. Magro, MD (“Magro Decl.”).)   According to Dr. Magro,

as a condition of her employment at certain clinics, including

one located in Jamaica, New York and identified in the

complaint, she was required to prescribe certain topical pain

products, “primarily in the form of compounded pain creams . . .

to no-fault patients on a protocol basis.”   (Id. ¶¶ 4, 11.)     Dr.

Magro adds that, at the end of her shifts, she would sign

batches of “preprinted prescription forms for multiple

patients,” which the clinics’ administrative staff had filled

out.    (Id. ¶ 13.)

           Collectively, the complaint’s detailed allegations and

exhibits, along with the Root and Magro Declarations, would

likely satisfy the heightened “likelihood of success” standard,

but at a bare minimum, easily raise a serious question going to

the merits of whether defendants were prescribing medically

necessary treatments.   See Parisien, 352 F. Supp. 3d at 229

(“Facially legitimate treatments may be provided with little



                                24
variance across multiple patients, but it is only by analyzing

the claims as a whole that the irresistible inference arises

that the treatments are not being provided on the basis of

medical necessity.”); see also State Farm Auto. Ins. Co. v.

Physicians Injury Care Ctr., Inc., 2010 WL 11475709, at *6-*7,

*14 (M.D. Fla. May 24, 2010) (holding that plaintiffs proved

fraud based on evidence that 957 patients were subjected to an

identical treatment protocol with little deviation).

         Wellmart contends that GEICO has not demonstrated

serious questions going to the merits, but Wellmart’s arguments

are unavailing.    On a preliminary note, neither Wellmart, nor

any other defendant, moved to dismiss the complaint, and thus,

the court is unaware of any threshold legal barriers to GEICO

prevailing on the merits.    Wellmart also asserts that GEICO has

not submitted admissible evidence in support of its motion,

though Wellmart does not actually cite any evidentiary rules

that would preclude the sworn Magro and Root Declarations.

(Opp. 21—22.)     In any event, “it is well-established that the

strict rules of evidence do not apply to a hearing on a motion

for a preliminary injunction.”     Sills Rd. Realty LLC v. Town of

Brookhaven, No. CV074584TCPETB, 2008 WL 11449282, at *1

(E.D.N.Y. July 10, 2008) (collecting cases) (citations and

brackets omitted); Zeneca Inc. v. Eli Lilly & Co., No. 99 CIV.

1452 (JGK), 1999 WL 509471, at *2 (S.D.N.Y. July 19, 1999)


                                  25
(“[T]he Court may consider hearsay evidence in a preliminary

injunction hearing.”).    Elsewhere, Wellmart attacks the

credibility of the Root and Magro Declarations on various

grounds.    The court will not delve into Wellmart’s assertion,

however, because even if Wellmart raises potential flaws in

plaintiffs’ evidentiary showing, these contentions simply raise

a question of fact, i.e., a serious question going to the

merits.

          C. Balance of Hardships

            Given the court’s finding that there are “serious

questions going to the merits,” in lieu of a “likelihood of

success on the merits,” for a preliminary injunction to issue,

the court must further determine if there is a “balance of

hardships tipping decidedly” in GEICO’s favor.    Parisien, 352 F.

Supp. 3d at 234.    If the court grants plaintiffs’ motion to

enjoin the underlying collection proceedings and GEICO fails to

prove its claims, “then, at worst, [Wellmart’s] recovery of the

no-fault benefits to which they are entitled will be delayed;

all [Wellmart] can hope for in pursuing their parallel state

lawsuits and arbitrations is to accelerate their receipt of

benefits to which they are already entitled.”    Id. at 234–35.

However, if Wellmart’s pending arbitration and state court

collecting proceedings are not stayed, then, as discussed above,



                                    26
GEICO will suffer irreparable harm, if GEICO proves its claims.

Accordingly, the balance of hardships tips decidedly in favor of

plaintiffs.

           Because GEICO has made the requisite showing for a

stay and/or preliminary injunction to issue, GEICO’s motion is

granted.

         D. Undertaking

           Rule 65(c) of the Federal Rules of Civil Procedure

provides that “[t]he court may issue a preliminary injunction or

a temporary restraining order only if the movant gives security

in an amount that the court considers proper to pay the costs

and damages sustained by any party found to have been wrongfully

enjoined or restrained.”   Fed. R. Civ. P. 65(c).   Though the

Rule appears mandatory, an exception to the bond requirement has

been crafted for cases involving the enforcement of “public

interests” arising out of “comprehensive federal health and

welfare statutes.”   Pharm. Soc. of State of New York, Inc. v.

New York State Dept. of Soc. Servs., 50 F.3d 1168, 1174 (2d Cir.

1995).   When determining if claims involve the enforcement of

public interest, “the nature of the rights being enforced,

rather than the nature of the entity enforcing them, is the

central consideration in determining whether the bond

requirement should be waived under this exception.”   Id. at



                                27
1175.   Further, a district court has a wide discretion to

dispense with the bond requirement “where there has been no

proof of likelihood of harm.”    Donohue v. Mangano, 886 F. Supp.

2d 126, 163 (E.D.N.Y. 2012).

          Although there is no federal health and welfare

statute involved in this action, New York’s No-Fault insurance

statutes are.   “Those laws were designed to protect accident

victims regardless of fault by enabling them to obtain necessary

medical attention without concern of the ability to pay.”

Mayzenberg, 2018 WL 6031156, at *10.     In Mayzenberg, the court

waived the security requirement of Rule 65(c) in light of the

systemic nature of the fraud alleged in the complaint and the

lack of prejudice to defendants resulting from a preliminary

injunction.   Id.   The same considerations justify waiving the

bond requirement here.

        E. Authority to Enjoin

          Wellmart has not challenged or otherwise questioned

the court’s authority to enjoin new or pending No-Fault

collection arbitrations or state court proceedings.    The court

thus construes Wellmart’s silence on the matter as acceptance of

the court’s injunction authority.     In any event, the court does

not consider either the Federal Arbitration Act, 9 U.S.C. § 2,

nor the Anti-Injunction Act, 28 U.S.C. § 2283, as barring its



                                 28
authority to enjoin pending and future arbitrations, or future

state law collection suits.   Mayzenberg, 2018 WL 6031156, at *3–

4, 9.

         On the other hand, although GEICO notes that 45

collection proceedings are currently pending in state court,

GEICO’s motion does not explicitly seek to stay the state court

proceedings.   Presumably, this omission was deliberate.    See id.

at *9 (“Unlike GEICO’s position in the No-Fault arbitrations,

GEICO is not prevented from asserting its fraud defenses in the

state court proceedings because it paid or denied each of

Defendants' claims within the required 30-day period under the

No-Fault Insurance Law. Therefore, entertaining a new exception

to the Anti-Injunction Act is not warranted here. Because GEICO

cannot satisfy the ‘necessary in aid’ of the court’s

jurisdiction exception to the Act, its motion to stay

Defendants' pending state court proceedings is denied.’”).      In

any event, the court will not grant injunctive relief where it

has not been requested.   The court’s injunction is therefore

limited to pending No-Fault arbitrations arising from alleged

fraudulent and medically unnecessary claims identified in

Exhibit 1 of the complaint, (ECF No. 1-3), as well as future

arbitral and state court collection actions.




                                29
                              CONCLUSION

          For the reasons set forth above, GEICO’s motion,

pending resolution of the instant federal action, to stay all

pending No-Fault collection arbitrations before the AAA, and to

enjoin any future No-Fault collection arbitrations before the

AAA, as well as future No-Fault collection lawsuits in New York

state courts, is GRANTED.     For the avoidance of doubt, the

court’s Order does not stay pending No-Fault collection lawsuits

in New York state courts.

          The parties shall proceed to discovery and are hereby

referred to Magistrate Judge Mann for all pre-trial matters.

Because the court is temporarily staying defendants’ rights to

commence further No-Fault arbitrations and state court actions,

all procedures in this matter should proceed on an expedited

basis.

SO ORDERED.

Dated:   January 16, 2020
         Brooklyn, New York
                                                 /s/
                                       Kiyo A. Matsumoto
                                       United States District Judge




                                  30
